—Judgment *876unanimously affirmed. Memorandum: Defendant was convicted of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c]) and was sentenced by Supreme Court, Monroe County, to a term of five years’ probation, including intermittent incarceration in the Monroe County Jail. That court then transferred supervision of probation to Wayne County, but retained jurisdiction over the intermittent incarceration portion of the sentence. Defendant was charged with a violation of probation in Wayne County and a hearing was held by Wayne County Court, which ultimately found that defendant had violated the terms of probation that had been transferred to Wayne County. Wayne County Court sentenced defendant to an indeterminate term of incarceration of 1 to 3 years. Defendant has failed to establish that the transfer of supervision of probation was terminated (see, CPL 410.80 [3]). The papers submitted by defendant in support of his CPL article 440 motion are not part of the record on appeal, and thus we do not consider those papers on the direct appeal from the judgment of Wayne County Court. Even if we were to consider those papers, defendant alleges nothing more than two court appearances in Supreme Court, Monroe County, in December 1998. That allegation does not support the contention of defendant that he was “returned to the court” that imposed the original sentence (CPL 410.80 [3]). Finally, defendant admitted that he had consumed alcoholic beverages on October 31, 1998, and thus Wayne County Court properly concluded that defendant had violated probation. (Appeal from Judgment of Wayne County Court, Kehoe, J. — Violation of Probation.) Present — Green, J. P., Hayes, Wisner and Hurl-butt, JJ.